Title: From Thomas Jefferson to United States Congress, 2 April 1808
From: Jefferson, Thomas
To: United States Congress


                   
                     
                     To the Senate & House of Representatives of the
                         United States.
                     April 2. 1808
                  
                  Believing that the confidence & union of our fellow citizens at the present crisis will be still further confirmed by the publication of the letter of mr Champagny to Genl. Armstrong and that of mr Erskine to the Secretary of State, communicated with my message of the 30th. Ult. and therefore that it may be useful to except them from the confidential character of the other documents accompanying that message, I leave to the consideration of Congress the expediency of making them public.
                  
                     Th: Jefferson
                     
                     
                  
               